Citation Nr: 0940771	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, and 
if so, whether service connection is warranted.

2. Entitlement to an increased compensable rating for 
residuals of a right wrist injury.

3. Entitlement to an increased compensable rating for 
residuals of a pelvic fracture with right thigh numbness.

4. Entitlement to service connection for a lumbar spine 
disability with radiculopathy to both lower extremities, to 
include as secondary to a service-connected pelvic fracture 
with right thigh numbness.

5. Entitlement to service connection for a disability of the 
bilateral lower extremities, including the right knee and 
both hips, to include as secondary to a service-connected 
pelvic fracture with right thigh numbness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from August 1971 to August 
1974 and from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for 
hypertension, denied the Veteran's claims for increased 
compensable ratings for residuals of a right wrist injury and 
for residuals of a pelvic fracture with right thigh numbness, 
and also denied the Veteran's claims for service connection 
for a lumbar spine disability with radiculopathy to both 
lower extremities and for a disability of the bilateral lower 
extremities, including the right knee and both hips, each to 
include as secondary to a service-connected pelvic fracture 
with right thigh numbness.  The Veteran disagreed with this 
decision in October 2002.  He perfected a timely appeal in 
February 2004 and requested a Travel Board hearing, which was 
held at the RO in May 2007 before the undersigned Acting 
Veterans Law Judge.
In November 2007 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
provide the Veteran notice required by the Veterans Claims 
Assistance Act (VCAA), to obtain medical records, and to 
provide the Veteran with a VA examination.  The AMC provided 
that VCAA notice, considered additional medical evidence 
submitted in response, and continued to deny the claim in a 
supplemental statement of the case (SSOC) issued in June 
2008.  The AMC recertified this appeal to the Board in August 
2009.

In this decision, the Board is reopening the claim for 
service connection for hypertension on the basis of new and 
material evidence.  The Board is then again remanding this 
claim, as well as all of the other claims, to the RO via the 
Appeals Management Center (AMC) for further development 
before adjudicating these claims on the underlying merits, 
i.e., on de novo basis.


FINDINGS OF FACT

1.  In an October 1975 rating decision, the RO denied the 
Veteran's claim for service connection for hypertension.  The 
RO sent him a letter in October 1975 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.

2.  The additional evidence received since that October 1975 
RO decision denying service connection for hypertension is 
not duplicative or cumulative of evidence already considered 
and relates to an unestablished fact necessary to 
substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's October 1975 decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
RO's prior October 1975 decision to reopen the claim for 
service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the Veteran of the type of evidence 
needed to substantiate a claim, including in terms of 
apprising him of whose specific responsibility, his or VA's, 
it is for obtaining supporting evidence.  38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The VCAA also requires that VA apprise the Veteran of all 
elements of a claim, including regarding the downstream 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the Veteran of the specific reasons 
for the prior denial.  See also VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this juncture whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the Veteran because that 
determination is better made once the additional development 
on remand is completed.  See Shinseki v. Sanders, 556 U. S. 
___ (2009) (holding that a presumption of prejudice with 
regard to deficient VCAA notice placed an "unreasonable 
evidentiary burden upon the VA..." [slip. op. at 11], and 
reiterating that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice")).

Whether There is New and Material Evidence to Reopen the 
Claim for Service Connection for Hypertension

The RO denied the Veteran's petition to reopen his claim for 
service connection for hypertension in the April 2002 rating 
decision at issue - determining he had not submitted new and 
material evidence to warrant reopening the claim.  The Board 
also must make this threshold preliminary determination as to 
whether new and material evidence has been submitted, before 
proceeding further, because it affects the Board's 
jurisdiction to reach the underling claim for service 
connection and adjudicate it on the merits on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380 (1383-4 (Fed. Cir. 
1996).  See also Bulter v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that new and material evidence 
has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  See 
Barnett, 83 F.3d at 1383-4.

The RO initially considered and denied, this claim in October 
1975.  As cause for denying this claim, the RO pointed out 
there was (at least at that time) no evidence establishing 
the Veteran's hypertension was aggravated beyond the natural 
progress of the condition by his active military service.  In 
denying the claim, the RO acknowledged the Veteran's active 
military service separation examination was unavailable and, 
therefore, could not be considered.  

The RO sent the Veteran a letter in October 1975 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, but he did not appeal.  So that decision is 
final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

If, however, there is new and material evidence, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Also, if his previously 
missing service treatment records are obtained, this, too, 
would require reopening the claim.  38 C.F.R. § 3.156(c).

The Veteran filed his petition to reopen this claim in 
October 2001.  For petitions to reopen, as here, filed on or 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The additional evidence received since the prior, October 
1975, unappealed denial of the claim consists of:  additional 
STRs, a Board hearing transcript, a private medical record, 
and VAMC records.

All of this evidence is new because it has not been submitted 
to VA before and, therefore, never considered.  The medical 
reports are also material, however, because they relate to an 
unestablished fact necessary to substantiate this claim.  38 
C.F.R. § 3.156(a).  The STRs are also material because they 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  Specifically, the STRs include 
the Veteran's 1979 military separation examination, which, as 
previously mentioned, was unavailable to the RO during the 
October 1975 decision.  Under 38 C.F.R. § 3.156(c), at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, then VA 
will reconsider the claim.  

And furthermore, as indicated in Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.  It now must be 
readjudicated on the underlying merits, i.e., on a de novo 
basis.  But, as mentioned, this will be temporarily deferred 
pending completion of the additional development of the claim 
on remand.


ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for 
hypertension is granted subject to the further development 
of this claim on remand.

REMAND

Regrettably, the Board must again remand the claims for 
further development and consideration.  Although the Board 
sincerely regrets this additional delay, it is necessary to 
ensure there is a complete record upon which to decide these 
claims so the Veteran is afforded every possible 
consideration.

In a March 2001 VA Medical Center (VAMC) outpatient treatment 
record, the Veteran told the VA physician that he was 
planning to retire on social security disability.  At his 
June 2009 VA examination, the Veteran told the VA examiner 
that he was currently retired at the age of 55.  This 
suggests that the Veteran has recently applied for 
supplemental income from the Social Security Administration 
(SSA) for his disabilities.  However, the medical records and 
decision considered by SSA in deciding his claim are not 
currently in the Veteran's file.  Because the SSA's decision 
and the records upon which the agency based its determination 
are apparently relevant to VA's adjudication of his claim, VA 
is obliged to attempt to obtain and consider those records in 
adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As such, the Board has no 
discretion and must remand these claims.

Additionally, in that March 2001 VAMC treatment record, the 
Veteran told the VA physician that he had recurrent back pain 
secondary to an on-the-job injury and was being followed by 
workers' compensation.  This statement was again repeated by 
the Veteran in an April 2002 VAMC treatment record.  The 
medical records associated with the Veteran's treatment of 
his workers' compensation claim are not currently in the 
Veteran's file.  Therefore, these additional records must be 
obtained before deciding this appeal or at least attempts 
made to obtain them.  38 C.F.R. § 3.159(c)(1), (c)(2) and 
(c)(3).

Furthermore, the claims file currently includes an opinion 
from Dr. E.N.F., a private physician, dated in February 2001 
concerning the Veteran's lumbar spine disability.  However, 
the medical records associated with this opinion are not 
currently in the claims file, and no attempts have been made 
to obtain these records.
Finally, according to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a medical examination for a nexus 
opinion when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms 
of a disability may be associated with the Veteran's service 
or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

The Veteran has received a diagnosis of hypertension from the 
VAMC.  In regards to a relevant injury in service that could 
account for this diagnosis, the Board sees that the Veteran 
had high blood pressure and was overweight at his military 
entrance examination in 1971 and at his separation 
examination in 1979.  At his May 2007 Board hearing, the 
Veteran testified that his hypertension was caused by the 
stress of his military service, and that he did not have 
hypertension prior to his military service.

Since there is evidence of current disability - namely, 
hypertension, and competent medical and lay evidence of a 
relevant injury in service, an opinion is needed regarding 
whether the Veteran's current hypertension is a residual of 
his active military service or, instead, more likely the 
result of other unrelated factors.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.   The AMC should obtain the Veteran's 
SSA records, including all medical records 
that formed the basis of any recent 
decision.  The efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify the 
Veteran accordingly.

2.  Contact the Veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who have 
treated him for his workers compensation 
claim.  With any necessary authorization, 
all outstanding records should be 
requested and obtained, including, but not 
necessarily limited to, any additional 
treatment records in the possession of Dr. 
E.N.F.

The efforts to obtain these records should 
be documented, and any evidence received 
in response to this request should be 
associated with the claims folder for 
consideration.  If attempts to obtain 
these records are unsuccessful, and 
further attempts to obtain them would be 
futile, then also document this in the 
file and notify the Veteran accordingly.

3.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not 
(50 percent or more probable) his current 
hypertension is attributable to his 
military service.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should consider, as well, 
whether there is clear and unmistakable 
evidence the Veteran had hypertension 
prior to beginning his military service, 
and if he did, whether there also is clear 
and unmistakable evidence this pre-
existing condition was not aggravated 
during or by his military service beyond 
its natural progression.

The term "clear and unmistakable evidence" 
means "with a much higher certainty than 
'at least as likely as not' or 'more 
likely than not.'"

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on this claim.

4.  Then readjudicate the Veteran's claims 
in light of any additional evidence.  If 
the claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


